Citation Nr: 0819785	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.
This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office that 
denied the veteran's claims for a service connection for 
tinnitus and bilateral hearing loss.


FINDINGS OF FACT

The veteran's bilateral hearing loss and tinnitus first 
manifested many years after his separation from service and 
are not related to his service or to any incident therein.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including sensorineural hearing loss and tinnitus, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was  
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive  
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran's service medical records in this case have been 
determined to be largely unavailable.  In May 2006, the RO 
requested the veteran's complete service medical records from 
the National Personnel Records Center (NPRC).  An August 2006 
response from the NPRC indicated that the veteran's service 
medical records were unavailable and presumed destroyed in a 
fire in 1973.  When a veteran's records have been determined 
to have been destroyed, or are missing, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Here, VA met that obligation by making multiple attempts to 
secure the veteran's service medical records from a variety 
of sources, including from the veteran himself.  In response 
to those requests for information, the veteran notified VA 
that he did not have any service medical records in his 
possession, and was duly informed of the unavailability of 
such records.

The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The veteran contends that he has bilateral hearing loss and 
tinnitus that was caused by noise exposure incurred during 
active service.  The record establishes that the veteran 
served as truck driver in the Rhineland Campaign and was 
awarded the Bronze Star.  Additionally, the veteran has 
reported that he was subjected to acoustic trauma as a jeep 
driver and 50-caliber machine gunner during World War II.  As 
the veteran is competent to state that he experienced noise 
exposure in service, the Board accepts his statements as 
evidence that the claimed noise exposure did occur, and 
concludes that it is likely that the veteran was exposed to 
acoustic trauma while on active duty.

The veteran's exposure to acoustic trauma supports his 
contention of the incurrence of bilateral hearing loss and 
tinnitus in service.  However, in order to establish service 
connection, there still needs to be a medical nexus linking a 
current disability to the in-service injury.

As noted above, the veteran's service medical records have 
been determined to be unavailable.  Significantly, however, 
the veteran does not contend that he experienced ringing in 
his ears or other hearing problems during his period of 
active service, which ended in November 1945.  To the 
contrary, the veteran maintains that his hearing loss and 
tinnitus had their onset within the last 25 years.  Based 
upon the veteran's statements, and in the absence of any 
contrary clinical evidence, the Board finds that chronicity 
in service is not established in this case.  38 C.F.R. 
§ 3.303(b).  
As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection for 
hearing loss and tinnitus.  38 C.F.R. § 3.303(b).  

The first clinical evidence of record showing treatment for 
hearing problems is dated in July 2003.  At that time, the 
veteran underwent a private audiometric evaluation, which 
revealed bilateral sensorineural hearing loss by VA 
standards.  38 C.F.R. § 3.385 (2007).

In September 2006, the veteran underwent a VA audiological 
examination, at which time he reported a history of hearing 
loss dating back approximately 25 years.  The veteran added 
that his hearing difficulties had grown progressively worse, 
requiring him to purchase hearing aids within the previous 10 
years.  The veteran indicated that his tinnitus had its onset 
approximately 20 years prior, and that he experienced 
intermittent ringing in both ears that occurred zero to three 
times per week and lasted less than one minute per episode.  
The veteran acknowledged post-service occupational noise 
exposure through his work as a machine operator during the 
first four years after service and later as an interstate 
sign electrician and hanger, in which capacity he was exposed 
to noise from jackhammers, power tools, and other machinery.  
Additionally, the veteran stated that he had been exposed to 
noise through recreational hunting.  He further noted that he 
had not worn hearing protection during any of the activities 
in which he had incurred noise exposure.  He denied a family 
history of hearing loss or other ear problems.

Physical examination included an audiometric evaluation 
showing mild sloping to profound mixed sensorineural hearing 
loss in the right ear and moderately-severe sloping to 
profound mixed hearing loss in the left ear.  Word 
recognition ability was deemed excellent, bilaterally.  
Otoscopic examination was unremarkable, and Type A 
tympanograms revealed normal middle ear pressure and 
compliance bilaterally.   

Based upon the veteran's statements, the physical 
examination, and a review of the claims folder, the VA 
examiner determined that the veteran had bilateral mixed 
hearing loss and tinnitus that were not caused by acoustic 
trauma during service.  As a rationale for the opinion, the 
VA examiner noted the veteran reported that his hearing 
problems began within the previous 25 years, and that he 
first experienced ringing in his ears approximately 20 years 
prior.  Thus, both of these conditions, by the veteran's own 
admission, had their onset more that 30 years after he left 
active service.  Additionally, the VA examiner indicated that 
the veteran's currently diagnosed bilateral mixed hearing 
loss was not consistent with noise-induced hearing loss.  The 
examiner added that while some component of the veteran's 
hearing loss may be noise-related, that component was more 
likely the result of his 35-year history of occupational 
noise exposure, incurred while working as a machine operator 
and a sign electrician, than any in-service acoustic trauma.

The Board acknowledges that the veteran, in an October 2006 
statement, took exception to the VA examiner's 
characterization of his duties as an electrician "in a 
machine shop setting," which, the veteran noted, was not 
accurate.  However, the veteran did not deny that he had 
reported a history of post-service occupational and 
recreational noise exposure.  Nor did he provide any medical 
evidence contradicting the findings of the September 2006 VA 
examiner.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and  
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the September 2006 VA opinion is the 
most probative and persuasive evidence.  It was based on the 
examiner's thorough and detailed examination of the veteran 
and claims folder, and the examiner provided a rationale for 
the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the veteran's history, and the thoroughness and detail of 
the opinion).  In placing great weight on the September 2006 
opinion, the Board notes that in addition to a detailed 
medical examination, there was a complete review of the 
veteran's claims folder.  Additionally, there are no other 
contrary competent medical opinions of record.  Thus, the 
Board finds that an additional VA examination is not required 
with respect to this claim.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current complaints of bilateral hearing loss and 
tinnitus.  In addition, the existing clinical evidence does 
not show, nor does the veteran himself contend, that either 
his hearing loss or tinnitus manifested within one year of 
separation.  Thus service connection is not warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran maintains that he has bilateral hearing loss and 
tinnitus that is related to his active service.  However, as 
a layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142  
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about the symptoms that he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished, however, from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first clinical evidence of hearing 
loss of record is dated in July 2003, more than 57 years 
after the veteran's separation from service.  Moreover, the 
record reflects that tinnitus was not clinically diagnosed 
until the veteran's VA examination in September 2006, more 
than 60 years after he left service.  Further, while the 
veteran has reported that his hearing loss and tinnitus 
respectively began in the early and mid-1980s, the onset of 
those conditions, by the veteran's own account, is still many 
years after he left service.  In view of the lengthy period 
without complaints, diagnoses, or treatment related to 
tinnitus, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
bilateral hearing loss and tinnitus developed in service.  
Therefore, the Board concludes that bilateral hearing loss 
and tinnitus were not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in July 2006 and a rating 
decision in September 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2007 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


